                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

ANTHONY CARLTON DUNLAP, SR.,         )
                                     )
          Plaintiff,                 )
                                     )
     v.                              )               Case No. 17-03120-CV-S-BCW-P
                                     )
GREENE COUNTY JUSTICE CENTER, et al.,)
                                     )
          Defendants.                )

                                             ORDER

       This civil rights case was filed pro se by Plaintiff, who is incarcerated in the Federal

Correctional Institution in Butner, North Carolina, for claims arising during his time of

confinement as a federal detainee at the Greene County Justice Center (“GCJC”) in Springfield,

Missouri.

       After review of the record, the Court finds it in the bests interests to appoint counsel to

Plaintiff. The Court requests that Charlie C. Eblen enter his appearance on Plaintiff’s behalf.

The Clerk of the Court shall send a copy of this order to Mr. Eblen at the following address:

2555 Grand Boulevard, Kansas City, MO 64108-2613. If Plaintiff has any objection to this

appointment, he shall advise the Court of that objection within ten days of this Order.

       IT IS SO ORDERED.

                                                     /s/ Brian C. Wimes_______________
                                                     BRIAN C. WIMES
                                                     UNITED STATES DISTRICT JUDGE

DATED: May 30, 2019




        Case 6:17-cv-03120-BCW Document 203 Filed 05/30/19 Page 1 of 1
